          Case 3:20-cv-02731-VC Document 360 Filed 06/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         BAIL ORDER NO. 28
          v.                                         Re: Dkt. No. 318

  DAVID JENNINGS, et al.,
                 Defendants.

       The bail requests for the following detainees are denied without prejudice:

           •   Ezequiel Hernandez

           •   Harkan Waljeet Singh

           •   Kevin Hernandez-Velasquez

           •   Lionel Sanchez-Lagunas

           •   Ondrej Vanicek

           •   Pedro Ortiz-Cruz

       The bail requests for the following detainees are granted:

           •   Jose Manuel Andres

           •   Juan Cerritos Munoz

Bail is subject to the standard conditions of release stated at Dkt. 108. Mr. Andres’s bail is

subject to the further condition that, although he may stay with either proposed custodian, he

must be picked up from Mesa Verde and taken directly to the custodian’s residence.

       IT IS SO ORDERED.

Dated: June 10, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
